United States Court of Appeals
                      For the First Circuit


No. 20-1667

                 KAREN ELIZABETH RIVERA-MEDRANO,

                           Petitioner,

                                v.

                       MERRICK B. GARLAND,
                 UNITED STATES ATTORNEY GENERAL,

                           Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                              Before

                  Thompson, Lipez, and Kayatta,
                         Circuit Judges.



                           ERRATA SHEET
     The opinion of this Court issued on August 26, 2022 is amended
as follows:

     Page 25, line 5: The question mark should be changed to a
period so that the sentence, as corrected, reads: Were it our
job to decide in the first instance whether an IJ is likely to
change his or her mind upon review of the new evidence Rivera-
Medrano offers, I would side with my colleagues.